*477GEICO made a prima facie showing of entitlement to judgment as a matter of law by submitting evidence of plaintiffs 13-month delay in notifying it of the incident with the letter carrier (see e.g. Tower Ins. Co. of N.Y. v Classon Hgts., LLC, 82 AD3d 632, 634 [2011]). Plaintiffs contention that he had a reasonable excuse for failing to give timely notice because he acted in self-defense and did not think the letter carrier “would have the audacity to sue him,” failed to raise a triable issue of fact (see Great Canal Realty Corp. v Seneca Ins. Co., Inc., 5 NY3d 742, 744 [2005]; Tower Ins. Co., 82 AD3d at 634-635). Plaintiffs purported belief in nonliability was unreasonable as a matter of law, given that the police arrested him, not the letter carrier, for the incident and that he was indicted in federal court for assaulting the letter carrier. Concur — Tom, J.P, Sweeny, Acosta, Renwick and Román, JJ.